Exhibit 10.3

 

[FinTech Acquisition Corp. III Letterhead]

 

August 3, 2020

 

Cantor Fitzgerald & Co.
499 Park Avenue

New York, New York 10022

 

Re:Deferred Underwriting Commission

 

Ladies and Gentlemen:

 

Reference is made to that certain underwriting agreement (the “Underwriting
Agreement”), dated as of November 15, 2018, by and among FinTech Acquisition
Corp. III (the “Company”) and Cantor Fitzgerald & Co., as representative of the
several underwriters named therein (the “Representative”). Terms used but not
defined herein shall have the meanings given to such terms in the Underwriting
Agreement.

 

The parties hereto acknowledge that the Company has executed a non-binding term
sheet (“Term Sheet”) with GTCR-Ultra Holdings II, LLC (“Holdings”) relating to a
potential business combination between Holdings and the Company (the “Proposed
Transaction”). Notwithstanding anything to the contrary in the Underwriting
Agreement, each of the Company and the Representative agree that the Deferred
Underwriting Commission payable upon the consummation Company’s initial Business
Combination shall be reduced to an aggregate amount of six million dollars
($6,000,000), contingent upon: (x) the consummation of the Proposed Transaction;
and (y) the Representative being named as placement agent in connection with the
PIPE investments contemplated by the Term Sheet. The Company and the
Representative further agree that, upon execution of definitive documentation
relating to the Proposed Transaction, the parties hereto shall promptly prepare
and execute such agreements as may be appropriate and customary to set forth the
terms and conditions of the arrangements contemplated hereby.

 

For the avoidance of doubt, neither the Company nor the Representative shall
have any obligations hereunder in the event that definitive documentation
relating to the Proposed Transaction is not executed.

 

Holdings shall be an express third party beneficiary of this agreement, and
shall be entitled to enforce all rights of the Company hereunder. This agreement
may not be amended or modified without the consent of the Company, the
Representative and Holdings. The Representative is making this agreement on its
own behalf and on behalf of the Underwriters.

 

[Signature page follows]

 



 

 

 

If the foregoing correctly sets forth the understanding between the
Representative and the Company, please so indicate in the space provided below
for that purpose, whereupon this letter shall constitute a binding agreement
between us.

 

  Very truly yours,       FINTECH ACQUISITION CORP. III       By: /s/ Daniel G.
Cohen   Name:  Daniel G. Cohen   Title:   Chief Executive Officer

 

Accepted on the date first above written:       CANTOR FITZGERALD & CO.      
By: /s/ Bala Murty   Name:  Bala Murty   Title:   COO, IB  

  

 



 

 